Title: To James Madison from Pierre Samuel Du Pont de Nemours, 19 December 1815
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


                    
                        
                            Monsieur le Président,
                            
                                WASHINGTON
                                19 Xbre. 1815.
                            
                        
                        J’ai l’honneur d’envoyer à Votre Excellence la Table dont j’ai eu celui de lui parler hier, et que je croyais bien avoir offert aux bontés que vous m’avez témoignées dès mon premier Voyage. Votre Excellence rend justice à mon profond respect.
                        
                            
                                du Pont (de nemours)
                            
                        
                    
                    
                        Permettez moi de présenter aussi mes respects à Madame.
                    
                 
                    CONDENSED TRANSLATION
                    Has the honor to send to JM the table, which Du Pont de Nemours had the honor to speak to JM about the previous day, and which he thought he had given, for the many kind attentions JM has shown him since his first Trip. JM does justice to Du Pont de Nemours’s profound respect. Asks to be allowed to send his respects to Dolley Madison.
                